This opinion is subject to administrative correction before final disposition.




                                 Before
                     GASTON, STARITA, and HOUTZ
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Justin E. LEBRON
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000268

                           Decided: 28 April 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                     Kevin S. Woodard (arraignment)
                        Nicholas S. Henry (trial)

 Sentence adjudged 18 August 2020 by a general court-martial con-
 vened at Marine Corps Air Station Cherry Point, North Carolina, con-
 sisting of a military judge sitting alone. Sentence in the Entry of
 Judgment: reduction to E-1, forfeiture of all pay and allowances, con-
 finement for 17 months, and a bad-conduct discharge.

                             For Appellant:
                  Captain Kimberly Hinson, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Lebron, NMCCA No. 202000268
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2